COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 READYONE INDUSTRIES, INC., and                 §
 IRMA RIVERA,                                                     No. 08-14-00263-CV
                                                §
                  Appellants,                                       Appeal from the
                                                §
 v.                                                         243rd Judicial District Court
                                                §
 MANUEL RAMIREZ,                                              of El Paso County, Texas
                                                §
                  Appellee.                                   (TC# 2014-DCV-1389)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the joint motion for order effectuating agreement

of the parties and disposing of appeal and concludes the motion should be granted. It is further

ordered that the trial court’s order denying Appellants’ Motion to Compel Arbitration and Stay

Proceeding is reversed and judgment is rendered in favor of Appellants, in accordance with the

opinion of this Court. Costs of the appeal are taxed against the Appellants. See TEX.R.APP.P.

42.1(d). This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF OCTOBER, 2015.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Barajas, and Larsen, Senior Judges
Barajas and Larsen, (Senior Judges)(Sitting by Assignment)